Exhibit 10.2

[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.

 

AMENDMENT NO. 2

TO THE LISTING AND SALES AGREEMENT

This Amendment No. 2 to the Listing and Sales Agreement dated July 2, 2010 (the
“Agreement”) among Yahoo! Inc., and Yahoo Realty Inc. (collectively “Yahoo”), on
the one hand, and Zillow Inc. (“Zillow”), on the other hand, is entered into as
of February 9, 2012 (“Second Amendment Effective Date”) and modifies certain
terms of the Agreement. Unless otherwise specified, all defined terms used
herein shall have the meanings ascribed to them in the Agreement.

For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree to amend the Agreement as set forth
below:

 

  1. The definition of Display Ads is amended to add the following sentence at
the end:

“Display Ads will also include any advertisements displayed on the Yahoo-Zillow
Mobile Apps (as defined below).”

 

  2. The definition of Leads is amended to add the phrase “and mobile
application” to the first sentence, directly after the phrase “means the email”.

 

  3. The definition of “Yahoo Properties” is amended to add the following
sentence at the end:

“For clarity, Yahoo Properties will include Yahoo’s or its Affiliates’ worldwide
properties, software, products, services, sites and pages accessible in whole or
in part through mobile and tablet devices.”

 

  4. Section 2.2 is amended to add the following new section 2.2.4:

“2.2.4 Mobile Applications.

 

  (a) Yahoo-Zillow Mobile Apps. Zillow will develop and customize Yahoo branded
applications that will be substantially similar, but not identical to, the
Zillow home listings applications, into which Zillow will incorporate Leads and
Zillow Content (each, individually a Yahoo-Zillow Mobile App, collectively, the
“Yahoo-Zillow Mobile Apps”). No later than the dates listed in Exhibit A, Zillow
will provide Yahoo-Zillow Mobile Apps based on the Zillow home listings
applications for each of the Android, iPhone and iPad platforms, and, upon the
mutual agreement of Yahoo and Zillow, for other operating platforms. The
Yahoo-Zillow Mobile Apps shall include the features and functionality set forth
on Exhibit A. Zillow branding on the Yahoo-Zillow Mobile Apps will be limited to
a “Powered by Zillow” in plain text, the location of which will be determined at
the sole discretion of Yahoo. Zillow will provide Yahoo-Zillow Mobile Apps based
on the Zillow mortgage applications only in the event that Zillow and Yahoo
mutually agree that Zillow will provide such applications.

 

  (b) Delivery Format of Yahoo-Zillow Mobile Apps. Zillow will deliver the
application code for each Yahoo-Zillow Mobile App in a final format. Yahoo will
be responsible for testing each Yahoo-Zillow Mobile App and Zillow will correct
material bugs within a commercially reasonable time. The final format of the
Yahoo-Zillow Mobile Apps will be: (i) [***]and (ii) [***]. Zillow will deliver
an [***]. Yahoo will provide [***]. Yahoo may elect to send [***]. For the
Android platform, Zillow will [***]. Yahoo will be [***].



--------------------------------------------------------------------------------

  (c) Promotion of the Yahoo-Zillow Mobile Apps. Yahoo will be solely
responsible for negotiations with each platform operator relating to the
promotion and distribution of the Yahoo-Zillow Mobile Apps, as well as any
corresponding distribution channel management.”

 

  5. Section 2.2.1 is amended to add the following new section 2.2.1(g):

“(g) Updates to Yahoo-Zillow Mobile Apps. No later than the next regularly
scheduled release after the end of a calendar quarter, Zillow will update the
Yahoo-Zillow Mobile Apps with any updates made by Zillow to the Zillow branded
version of the application during such quarter. Zillow will fix any significant
bug in a Yahoo-Zillow Mobile App that materially affects the operation of such
application within five (5) business days after any such fix is made to the
Zillow branded version of the application.”

 

  6. Section 3.2 is amended to add the following new section 3.2.6:

“3.2.6 Zillow may not [***]: (a) [***], or (b) [***].”

 

  7. Section 4.1 is amended to add the following new section 4.1.5 as follows:

“4.1.5 Yahoo-Zillow Mobile Apps. Zillow grants Yahoo a non-exclusive, worldwide,
royalty free right to distribute the Yahoo-Zillow Mobile Apps. Solely to the
extent necessary for Yahoo to exercise the foregoing right, Zillow grants Yahoo
the right to use and copy the software underlying the Yahoo-Zillow Mobile Apps
during the Term. ”

 

  8. Section 5.1 is amended to add the following new section 5.1.4:

“5.1.4 Mortgage Products Revenue Share. In the event that Zillow provides
Yahoo-Zillow Mobile Apps based on the Zillow mortgage applications, Zillow will
pay to Yahoo [***] ([***]%) of [***] recognized by Zillow from Leads generated
through the Yahoo-Zillow Mobile Apps for mortgages.”

 

  9. Section 10.1 is hereby deleted and replaced with the following new section
10.1:

“10.1 Term. This Agreement will commence upon the Effective Date and, unless
terminated as provided herein, will remain in effect for a period of forty-two
(42) months from the Launch Date (“Term”). If delivery of the Yahoo-Zillow
Mobile Apps does not meet the dates set forth on Exhibit A, the Term will be
reduced as follows: for each day that delivery of a Yahoo-Zillow Mobile App is
delayed (as a result of Zillow’s actions or inactions, within Zillow’s
reasonable control) past the corresponding launch date in Exhibit A, the Term
will be reduced by a one (1) day period, up to a maximum reduction of ninety
(90) days (the “Max Reduction”). In the event that the Term is reduced by the
Max Reduction, Yahoo and Zillow may mutually agree to terminate this Amendment,
in which case the terms of the Agreement immediately prior to the Second
Amendment Effective Date will govern the relationship between Yahoo and Zillow.”

 

  10. Section 10 is amended to add the following new section 10.4:

“10.4 Effect of Termination of Amendment No. 2.

Yahoo may elect to terminate Amendment No. 2 upon ten (10) days’ written notice
to Zillow. In the event of such termination of Amendment No. 2, or termination
of the Agreement for any reason, a one (1) year wind-down period (the “Mobile
Transition Period”) will occur during which the Parties’ rights and obligations
with respect to Amendment No. 2 will remain in effect. Yahoo may migrate users
to a new mobile application at any point during the Mobile Transition Period.
For clarity, Yahoo will own the relationship with users who downloaded the
Yahoo-Zillow Mobile App and will have the opportunity to migrate them to any new
Yahoo mobile application. Beginning on the last day of the Mobile Transition
Period, Zillow will discontinue powering the Yahoo-Zillow Mobile Apps, such that
any attempt to use a Yahoo-Zillow Mobile App will result in loading an error
message.”

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

ii



--------------------------------------------------------------------------------

  11. Section 11.3 of the Agreement is amended to add the following phrase at
the beginning of the first sentence, such that it reads:

“No Joint Works. Except as provided in Section 11.5, the Parties do not intend
that any joint works under U.S. copyright law be made in connection with this
Agreement.”

 

  12. Section 11 of the Agreement is amended to add the following new section
11.5:

“11.5 Joint Ownership in Custom Works Made by Zillow for Yahoo. Between Zillow
and Yahoo, Zillow will be the sole owner of all Intellectual Property Rights in
the software and other technology relating to the Yahoo-Zillow Mobile Apps,
except as provided herein and except for any Yahoo branding or Yahoo Brand
Features. In the event that Yahoo provides Zillow with a request for a
customization of a Yahoo-Zillow Mobile App and Zillow, in turn, customizes the
Yahoo-Zillow Mobile App in a form that is substantially similar to the
customization requested by Yahoo, Yahoo and Zillow will jointly own any
resulting Intellectual Property Rights in the Yahoo requested customizations.
For clarity, this Section 11.5 shall not be deemed to grant Zillow joint
ownership in any of Yahoo’s bona fide Intellectual Property.”

13. Except as modified hereby, the Agreement shall remain in full force and
effect and is hereby ratified by Zillow and Yahoo.

14. Zillow and Yahoo each represent and warrant to the other that it has the
right, power and authority to enter into this Amendment.

 

  15. Zillow and Yahoo hereby agree that facsimile signatures hereto are valid
and binding.

IN WITNESS WHEREOF, the Parties hereto have caused the foregoing Amendment to be
signed by a duly authorized agent of each party, the day and year first above
written.

 

YAHOO! INC.:       By:  

/s/ BRANDON HUFF

      Title:  

VP, Commerce

      Printed Name:  

Brandon Huff

      Date:  

2/16/12

      YAHOO! REALTY INC.:     ZILLOW, INC. By:  

/s/ AMAN KOTHARI

    By:  

/s/ GREG SCHWARTZ

Title:  

SVP, Global Controller, CAO

    Title:  

Chief Revenue Officer

Printed Name:  

Aman Kothari

    Printed Name:  

Greg Schwartz

Date:  

 

    Date:  

02/15/12

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

iii



--------------------------------------------------------------------------------

EXHIBIT A

Implementation Plan

This implementation plan sets forth the deliverables that Zillow shall complete
and deliver to Yahoo as defined below, to enable Yahoo to launch the new
features as defined in Exhibit B of this Agreement. This implementation plan
shall be governed by the terms and conditions of the Agreement and is fully
incorporated in the Agreement by this reference. Any capitalized terms not
defined herein shall have the meanings set forth in the Agreement. Note: [***]

 

1. Mobile Applications

 

S. No.

  

Deliverable / Feature

   Owner    Target completion
date

1.1

   [***]    Z    [***]

1.2

   [***]    Z    [***]

1.3

   [***]    Z    [***]

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

iv



--------------------------------------------------------------------------------

Exhibit B: Technical Specification

Yahoo-Zillow Mobile Apps

 

Spec Version    1.0 Spec Stage    Preliminary Designer    N/A Biz Owner    Greg
Schwartz / Garrett McCauliffe Dev Owners    Sunil G. Test Owners    Yahoo! Ops
Owners    N/A Content Owner    Yahoo! Code Complete    Quarterly releases Target
Release    1.0

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

v



--------------------------------------------------------------------------------

Table of Contents

 

1. Overview

    vii   

2. Product Features

    vii     

Homescreen

    vii     

Search Homes

    vii     

Search Filters

    vii     

Nearby Homes

    vii     

Favorite Homes

    vii     

Saved Searches

    vii     

Mortgage Rate and Calculators

    vii     

Home Details Page

    viii     

Exclusions

    viii   

3. Yahoo Customization Opportunities

    viii     

General

    viii     

Homescreen

    viii     

Emails

    viii   

4. Yahoo! Responsibilities

    viii   

We expect Yahoo to provide:

 

We also agreed that Yahoo will handle all:

 

5. Analytics and Reporting Requirements

    viii   

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

vi



--------------------------------------------------------------------------------

1. Overview

The Yahoo-Zillow Mobile Apps will be powered by existing Zillow back-end systems
and services and existing Zillow Real Estate iPhone features.

After first release, additional quarterly updates may be released. Additional
and new features will be determined on case by case basis. Deliverables will be
[***]

Not all functionality of the existing and future Zillow mobile apps may be
available to transfer to the Yahoo-Zillow Mobile Apps.

2. Product Features

Homescreen

Allow easy access to popular features:

[***]

Search Homes

[***]

Search Filters

[***]

Will not include:

[***]

Nearby Homes

[***]

Favorite Homes

[***]

Will not include

[***]

Saved Searches

[***]

Will not include

[***]

Mortgage Rate and Calculators

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

vii



--------------------------------------------------------------------------------

[***]

Home Details Page

[***]

Will not include

[***]

Exclusions

[***]

3. Yahoo Customization Opportunities

General

[***]

Homescreen

[***]

Emails

[***]

4. Yahoo! Responsibilities

Yahoo will provide

[***]

Yahoo will handle all:

[***]

5. Analytics & Reporting Requirements

[***]

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

viii